                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    NEBIYO SOLOMON,                                        Case No. 18-cv-05669-CRB (PR)
                                   8                     Plaintiff,
                                                                                               ORDER OF DISMISSAL
                                   9              v.                                           WITHOUT PREJUDICE
                                  10    VARGAS, et al.,
                                  11                     Defendant(s).

                                  12
Northern District of California
 United States District Court




                                  13            On October 2, 2018, the post office returned the court’s mail to plaintiff as undeliverable.

                                  14   ECF No. 4. Because more than 60 days have passed since the court’s mail to plaintiff was

                                  15   returned as undeliverable, and the court has received no written communication from plaintiff

                                  16   indicating a current address, the case is DISMISSED without prejudice pursuant to Local Rule 3-

                                  17   11(b).

                                  18            The clerk is instructed to close the file.

                                  19            IT IS SO ORDERED.

                                  20   Dated: December 4, 2018

                                  21                                                         ______________________________________
                                                                                             CHARLES R. BREYER
                                  22                                                         United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        NEBIYO SOLOMON,
                                   6                                                          Case No. 3:18-cv-05669-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        VARGAS, et al.,
                                   9
                                                       Defendants.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on December 4, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Nebiyo Solomon ID: I.D. Not Submitted
                                       Napa County Jail
                                  20   1125 Third Street
                                       Napa, CA 94559
                                  21

                                  22
                                       Dated: December 4, 2018
                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  26
                                                                                          Honorable CHARLES R. BREYER
                                  27
                                  28
                                                                                          2
